Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00613-CV

                               Gary P. LAWTON, M.D., FACS,
                                         Appellant

                                               v.

                                      Rachel JOAQUIN,
                                          Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16544
                        Honorable David A. Canales, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying the motion to dismiss is REVERSED, and this case is REMANDED to the trial court for
(1) entry of an order granting the motion to dismiss with prejudice, and (2) other proceedings
consistent with our opinion.

       SIGNED February 26, 2014.


                                                _____________________________
                                                Karen Angelini, Justice